Citation Nr: 1712532	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-12 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left shoulder acromioclavicular (AC) joint separation.

2.  Entitlement to an initial rating in excess of 10 percent for lumbosacral strain.

3.  Entitlement to an initial rating in excess of 10 percent for right foot residuals of cold injury.

4.  Entitlement to an initial rating in excess of 10 percent for left foot residuals of cold injury.

5.  Entitlement to an initial compensable rating for right knee strain.

6.  Entitlement to service connection for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Andre L. Batson, Attorney


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from September April 1987 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In January 2015, the Board remanded the claims for additional development.  During remand status, the RO granted service connection for right hip strain.  See Rating Decision (July 2016).  As such, there remains no controversy for the Board's consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The following three issues are REMANDED to the Agency of Original Jurisdiction (AOJ) and addressed in the REMAND portion of the decision below:  Entitlement to an initial rating in excess of 10 percent for left shoulder disability; entitlement to an initial rating in excess of 10 percent for low back disability; and entitlement to an initial compensable rating for right knee disability.



FINDINGS OF FACT

1.  A hearing loss disability is not shown during the appeal period.

2.  Right foot residuals of cold injury are manifested by cold sensitivity and numbness, but not more nearly manifested by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.

3.  Left foot residuals of cold injury are manifested by cold sensitivity and numbness, but not more nearly manifested by tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for an initial evaluation in excess of 10 percent for right foot residuals of cold injury are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7122 (2016).

3.  The criteria for an initial evaluation in excess of 10 percent for left foot residuals of cold injury are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.104, Diagnostic Code 7122 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in August 2008 and October 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty assist the Veteran.  VA obtained the Veteran's service treatment records (STRs) along with all other relevant medical treatment records identified by the Veteran to private medical records.  These records have been associated with the claims file.  VA further afforded the Veteran appropriate VA medical examinations, which are adequate.  The Board finds that the VA examination reports described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also, Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

It is noted that the Veteran's claims were remanded by the Board for additional development.  The requested actions were completed.  Thus, the Board finds substantial compliance with the requirements articulated in the Board's prior remand decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has not identified any outstanding evidence that could be obtained to substantiate his claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.


II.  Service Connection

The Veteran seeks service connection for bilateral hearing loss.  He served in Southwest Asia as a communications specialist and is a Gulf War era Veteran.  Acoustic trauma is conceded.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 


Legal Criteria

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Sensorineural hearing loss shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold at any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when he auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater, or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss disability is not fatal to a claim for service connection for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2014).  The Court has established that the threshold for normal is from 0 to 20 decibels.  Id.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss disability.  A bilateral hearing loss disability has not been present at any time during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

STRs include multiple hearing conservation data exams dated between 1997 and 2005, which show findings within normal limits.  VA ear, nose and throat note dated in February 2011 shows normal audiogram findings.  VA provided the Veteran with a VA audiological evaluation in June 2016 that shows hearing within normal limits.  Speech audiometry revealed speech discrimination ability of 94 percent in each ear and pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20 
20
15
20
20
LEFT
20
20
10
15
20

The Board has considered the Veteran's report of hearing loss.  However, although he is competent to describe symptoms, he is not competent to establish the existence of a hearing loss disability as defined by 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F.3d. 1372 (2007).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion; whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case).  Therefore, the Board finds that the Veteran's opinion has no probative value and assigns greater probative value to the normal June 2016 VA audiological examination.  This examination was prepared by a skilled, neutral medical professional and contains the requisite audiometric testing required by VA regulations.

Accordingly, the claim is denied.  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

II.  Claims for Increase

The Veteran seeks initial ratings in excess of 10 percent for residuals of cold injury to the feet.  The increased rating claims were received in May 2008.  

Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Residuals of cold injuries are evaluated under Diagnostic Code 7122.  A 10 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity.  A 20 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.

Note (1) to Diagnostic Code 7122 provides that amputations of fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Other disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., are to be rated separately, unless they are used to support a rating under Diagnostic Code 7122.

Note (2) to Diagnostic Code 7122 provides that each affected part (e.g. hand, foot, ear, nose) is to be separately rated and combined in accordance with 38 C.F.R. §§ 4.25, 4.26.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for right foot residuals of cold injury and in excess of 10 percent for left foot residuals of cold injury.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.  The evidence does not more nearly approximate the presence of arthralgia or other pain, numbness, or cold sensitivity when there also is tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).

VA examination reports dated in 2009, 2012, and 2016 reflect symptoms and findings that do not more nearly reflect the criteria for a 20 percent or higher disability evaluation for residuals of cold injury to the feet.  The examination reports are negative for pertinent symptomology attributed to the service connected cold injuries of the feet other than complaints of pain, numbness and sensitivity to cold.

Report of VA examination dated in June 2016 reflects that the signs and symptoms of the Veteran's cold injury to the feet were cold sensitivity and numbness.  Signs and symptoms did not include arthralgia or other pain, nail abnormalities, locally impaired sensation, tissue loss, color changes, and/or hyperhidrosis.  Also, there were no x-ray abnormalities found for either foot.  There was pain of both feet with movement, weight-bearing, and nonweight-bearing, disturbance of locomotion, and interference with sitting/walking.  The examiner reported that there was functional impact to sitting, standing, and locomotion.  However, the examiner noted that there was not functional impairment of either lower extremity such that no effective function remained other than that which would be well served by an amputation with prosthesis.  Artery and vein exam showed no history of or findings for vascular disease, phlebitis syndrome, Raynaud's syndrome, or skin changes.  It was noted that the Veteran used a brace regularly for locomotion.

The criteria for a higher rating under Diagnostic Code 7122 are not more nearly met.  Also, although considered, the Board finds that neither a higher nor separate evaluation is warranted under any other potentially applicable schedular provision.  For instance, Raynaud's syndrome, peripheral neuropathy, or other foot disability is not shown during this appeal.  The Board acknowledges that the Veteran has a history of losing the great toenail.  However, recent examination showed no toe nail abnormalities to include missing toenails during the appeal period.

Here, neither the lay nor medical evidence more nearly reflects the symptoms and/or findings required for a higher evaluation.  In order to warrant a higher evaluation, there must be evidence of tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities in addition the criteria shown for the currently assigned 10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7122.

The Board accepts that the Veteran is competent to report his symptoms.  However, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Both the lay and medical evidence are probative in this case.  Although the Veteran may believe that he meets the criteria for the next higher disability rating, his complaints along with the medical findings do not meet the schedular requirements for a higher evaluation than now assigned, as explained and discussed above.

Accordingly, the claims for increase are denied.  The Board finds that there is no basis to stage either rating as the evidence shows no distinct period where either disability exhibited symptoms that would warrant a different rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no doubt to resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; and Gilbert, supra.

Lastly, the Board finds that referral for extraschedular consideration is not warranted.  Referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom., Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptoms of the Veteran's cold injury are fully contemplated by the applicable rating criteria, and consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Referral for consideration of an extraschedular rating is therefore not warranted in this case.  38 C.F.R. § 3.321(b)(1).

Also, referral under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) is not warranted as there is no indication or contention of record that there are multiple disabilities where the "combined effect of which is exceptional and not captured by schedular" rating criteria.

It is noted that a claim for unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected disabilities although the Board accepts that there is interference with employment.  The record shows that the Veteran has been employed during this appeal as an Army contractor.

ORDER

Service connection for bilateral hearing loss disability is denied.

An initial rating in excess of 10 percent for right foot residuals of cold injury is denied.

An initial rating in excess of 10 percent for left foot residuals of cold injury is denied.


REMAND

The record shows that the Veteran underwent VA examinations in June 2016 of his service-connected left shoulder, low back, and right knee disabilities.  However, in view of a recent decision of the Court of Appeals for Veterans Claims (Court), remand is necessary.  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of examination do not reflect the necessary testing or findings.

Accordingly, these matters are REMANDED for the following action:

1.  The AOJ should obtain all pertinent updated treatment records and associate these with the claims file.

2.  The Veteran should be scheduled for VA examinations of the shoulders, low back, and knees to ascertain the severity of his service-connected disabilities using the most recent Disability Benefits Questionnaire for Shoulder and Arm Conditions, Back (Thoracolumbar Spine) Conditions, and Knee and Lower Leg Conditions.  The claims file must be reviewed and the review noted in each examination report.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiners should indicate the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing for the shoulders, low back, and knees.  If an examiner is unable to provide the information, he or she should clearly explain why that is so.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


